LORETTA H. RUSH, Chief.
The Disciplinary Commission filed a verified emergency petition for interim suspension on August 2, 2016. After responsive papers were filed, we appointed a hearing officer pursuant to Admission and Discipline Rule 23(ll.l)(b)(3)(iii). During the hearing, Respondent testified under oath that he is disabled within the meaning of Admission and Discipline Rule 23(25) and consented to imposition of suspension under that Rule. Thereafter, the hearing officer filed his report finding Respondent is a disabled lawyer and recommending imposition of a disability suspension as agreed upon by the parties at the hearing.
*271Being duly advised, we accept and adopt the hearing officer’s findings and recommendation. The Court ORDERS that Respondent be suspended from the practice of law in this state, effective 11:59 p.m. on November 6, 2016, due to disability pursuant to Admission and Discipline Rule 23(25). Respondent shall fulfill all the duties of a suspended attorney under Admission and Discipline Rule 23(26). Respondent may petition for reinstatement upon termination of the disability pursuant to Admission and Discipline Rule 23(4) and (18).
The hearing officer appointed in this case is discharged.
All Justices concur.